 124DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE.-If the above-named employee is currently serving in the Armed Forces,of the United States we will notify him of his right to full reinstatement after dis-charge from the Armed Forces,upon application in accordance with the SelectiveService Act and the Universal Military Training Service Act of 1948,as amended.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance with its provisions may bedirected to the Board'sRegional Office,1200 Rialto Building,906 Grand Avenue,KansasCity,Missouri,Telephone No. Baltimore 1-7000,Extension 731.Mangel Stores Corporation and Shopper's Fair of Columbiana,Inc.andAmalgamated Clothing Workers of America, AFL-CIO.Case No. 95-CA-1856.October 26, 1964DECISION AND ORDEROn July 10, 1964, Trial Examiner Phil W. Saunders issued his De-cision in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practices,and recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the TrialExaminer's Decision and a supporting brief, and the General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and hereby adopts the Trial Examiner'sfindings,' conclusions,2 and recommendations.IWe find, in agreementwith theTrial Examiner,that the RespondentsviolatedSection8(a) (1) of the Act by,inter alia,promising economicbenefits to Harden.Although theevidence in support of this finding is not spelledout in the Trial Examiner's Decision, therecord showsthat GeneralManager Greenfield asked Harden,on November23, 1963,whether lie rememberedwhat theyhad talkedabout 2 days before ; whenHarden asked ifGreenfieldmeant the conversationaboutHarden'sproving himself, working up to depart-ment head,assistant manager, andthen to Greenfield's position,Greenfieldreplied, "Yes,you can eithertake the company or the Union."2In affirmingthe Trial Examiner's finding that Harden was discriminatorily discharged,we find, as did the Trial Examiner,that the Respondents'contentionthat Harden wasdischarged pursuantto a no-solicitation rule validly promulgatedand enforcediswithoutmeritEven assuming theexistenceof sucha rule,the TrialExaminer found, and weagree, thatHarden didnot violate it, as he engaged in solicitation only on nonworkingtime in nonselling areas of the store.149 NLRB No. 19. MANGEL STORES CORPORATION, ETC.ORDER125Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondents,Mangel Stores Corporation and Shopper's Fair of Columbiana, Inc.,its officer, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order, with the follow-ing addition :The following is added as a second paragraph to paragraph 2(a)of the Trial Examiner's Recommended Order :"Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces." 3sThe notice shall be amended by including a similar paragraph beneath the signature ofthe authorized representative of the RespondentsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heardbefore TrialExaminer on complaintof theGeneralCounsel and the answerofMangelStores Corporation and Shopper's Fair of Co-lumbiana, Inc., hereincollectively calledtheRespondent,theCompany, or thestore.All partieswere representedby counseland participatedfully in the hear-ing, andthe General Counsel and theRespondent also submittedbriefs which havebeen duly considered by me inarrivingatmyfindings and recommendation herein'The complaintallegesthat on November 23, 1963,2the Respondent interrogatedemployeesas to union activities,thaton the same date also threatened discharge,that the Companypromised economic benefits, andthat SteveHarden was discrimi-natorilydischarged.It is allegedthatall such conduct isviolativeof Section 8(a)(1) and (3) of the Act.Upon theentire record and from my observation of the witnesses,'Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondents are, and at all times material herein have been, affiliated businesseswith common officers, ownership, directors, and operators and constitutea singleintegrated business enterprise; the said directors and officers formulate and admin-ister a common labor policy for the aforementioned Respondents affecting the em-ployees of said Respondents.At all times material herein, Respondent Mangel has1The original charge in this case wa, filed on November 27, 1963,an amended chargewas filed on January 30,1964, and the complaint is dated January 30, 1964.2 All dates are 1963 unless specifically stated otherwise.S The declaration that my findings are based on my observation of the witnesses is in-tended to apply to the testimony of each and every witness, and my failure to comment onthe demeanor of a particular witness is not to be taken to mean that in evaluating histestimony I have not taken his demeanor into consideration.Moreover,when I give logi-cal reasonsfor rejecting the testimonyof a particular witness,either in its entirety or ona particular point,it should not be assumed that I rely exclusively on such reasons, andthat the demeanor of the witness has not been considered in evaluating his testimony.When I have indicated that I regard a particular witness asryenerallyuntrustworthy, itis to be construed to mean that I reject his testimony as a whole, unless I explicitly in-dicate that I accept his testimony on a particular point. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained its principal office and place of business in the city of New York, Stateof New York, and retail stores and other facilities in some 30 States of the UnitedStates where it has engaged in and is engaging in the retail sale and distribution ofgeneral retail products.Respondent Columbiana, an Indiana corporation, is and hasbeen at all times material herein a wholly owned subsidiary corporation and op-erating division of Respondent Mangel, a Delaware corporationRespondent Co-lumbiana has maintained its principal office and place of business in the city of Co-lumbus, State of Indiana, where it is engaged in the retail sale and distribution ofgeneral retail products.During the year 1963, Respondent Mangel, in the courseand conduct of its business operations. sold and distributed products, the gross valueof which exceeded $80,000,000.During the same period of time, RespondentMangel received goods valued in excess of $50,000 at its various warehouses, retailstoies, and other places of business which were transported to said warehouses,retail stores, and other places of business in interstate commerce, directly from Statesof the United States other than the State in which such establishment was located.During the past 12 months, Respondent Columbiana, in the course and conduct ofitsbusiness operations, sold and distributed products, the gross value of which ex-ceeded $500,000.During the same period of time, Respondent Columbiana re-ceived goods valued in excess of $50,000 which were transported to its warehouses,retail stores, and other places of business in interstate commerce directly fromStates of the United States other than the State in which such warehouses, retailstores, and other places of business are located.The complaint alleges, the answer admits, and I find that the Respondents areengaged in commerce within the meaning of Section 2(6) and (7) of the Act:II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workersof America, AFL-CIO,herein called Amalga-mated or the Union,is a labor organization as defined in Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis record shows that on October 22 the Retail Clerks International Associationfiled a petition with the Board (Case No. 25-RC-2517) claiming that a substantialnumber of employees in the company store in question here wished to be repre-sented by the Retail Clerks (General Counsel's Exhibit No. 3).The organizationaldrive by the Retail Clerks was quickly extended into a battle between the Clerksand Amalgamated for on October 28, Amalgamated moved to intervene in theabove-mentioned representation case by submitting a showing of interest to theBoard's Regional Office (General Counsel's Exhibit No. 4).The parties stipulatedthat the Company orally indicated its willingness to the Board to enter into aconsent election with the Retail Clerks subsequent to their petition being filed andprior to the present charge.Alleged discriminatee Steve Harden was interviewed on November 19 for employ-ment, and began his work at the store on November 20. From the time of Har-den's application for employment he was contacted by representatives of both theRetail Clerks and Amalgamated in efforts to get his support for their respectiveorganizational attempts.On November 21 Harden signed an authorization cardfor Amalgamated, and on November 22 signed both a petition and an authoriza-tion card for the Retail Clerks.On the morning of November 22, as Hardenwalked toward the store, he again talked to the Amalgamated organizers and gavethem his authorization card,and a few minutes later as he turned to go into thestore Harden noticed the,Respondent'sGeneral Manager Greenfield standing in thestore window watching him.On November 23, the day of his discharge, Harden arrived at the store about8:45 a.m.At this time Harden talked to fellow employees in the locker roomabout unions, informing them that he was helping Amalgamated in its attempts toorganize and that he was taking names and addresses on his own to enable Amal-gamated'sorganizers to contact them later.The recordalso shows that on thisoccasion Respondent's Supervisor Cresta Cooper came through the locker room andthatHarden asked her what she thought about unions.Cooper then informedHarden that he ought to "shut his mouth" about unions because people before hadbeen"fired"at Shopper'sFair for this.Employee Harry Sanford, a witness forthe Respondent,admitted in his testimony that Harden had spoken to him about4The Respondent's retail outlet located at Columbus, Indiana, is the only store InvolvedIn this case. MANGEL STORES CORPORATION, ETC.127unions on the morning of November 23, but stated that the discussion took placebetween 9:15 and 9:30.However, Respondent's witnessWorton admitted oncross-examination thatHarden talked to employees, including Sanford, on themorning of November 23, and Worton also then stated that this discussion tookplace around 8:45 a.m ° Following Harden's discussions with the employees, asaforestated, he clocked in and started his day's work.This record further reveals that later on during the morning of November 23Respondent's Assistant Manager Plopper came back to where Harden was workingand inquired if he was taking names and addresses for the Union.Harden in-formed Plopper that he was, but pointed out that he had done so on his own time.About 11 a.m. on November 23 Harden was called to Manager Greenfield's officeand was asked by Greenfield if he was taking names and addresses for the Union.Harden again stated that he was and also again mentioned that he was doing so onhis own time.Greenfield then replied that he did not give a "damn" what Hardendid on his own time, but not to do it in the store.Greenfield at this time alsoasked Harden what the Union had to offer, inquired what union he was workingfor and if he was being paid for it,° and then stated: "Now if I hear from onemore person that you have been taking names and addresses I'd fire you."About11:20 on November 23 Manager Greenfield notified Harden that he was discharged.Harden inquired if it was for union activities and Greenfield replied that it was not,and then told Harden, "You're blasting other people too much."It further appears from this record that Harden was under the supervision ofMarilyn Parker for a short while when he initially started working at the store, buton November 21 was assigned by Manager Greenfield to the "soft goods stockroom."At this time Greenfield told Harden that he would like to have him take over thestockroom, and Greenfield even admitted in his testimony that Harden "caught onfaster" than other employees who had previously worked in the stockroom.OnNovember 22-Greenfield informed Harden that he could take over the stockroomby himself and would be responsible only to the assistant manager and the man-ager.Greenfield then told Harden, "You're a big boy, if anybody gets in your wayblast them, get them out."The Respondent has raised several defenses in attempts to justify its discharge ofHarden.'At the hearing before me Manager Greenfield testified that Harden wasdischarged because there was work piling up and "backlogging" in the stockroom,and that Harden was on the selling floor and never in the stockroom.Greenfieldlater in his testimony stated that the only reason for the discharge was not gettingthe work out.'The Company states in its brief the following: "Assuming,arguendo,that a find-ing is made that the motivating reason for his discharge was union activity, such dis-charge was made pursuant to a no-solicitation rule validly promulgated and en-forced."In rejecting the Respondent's contention in this regard it is first notedthatAssistantManager Plopper and Manager Greenfield both admitted in theirtestimony that the store does not have a no-solicitation rule in printed or writtenform.Manager Greenfield testified that the extent of the rule or its announcementmerely consisted of his instruction to guards not to allow solicitations of anykind.Harden before his conversation with Greenfield, as aforestated, had neverbeen informed of any no-solicitation rule, and in fact, none of the employeeswho testified for the Company mentioned anything about being aware of a no-solicitation rule.Greenfield also admitted that there was no prohibition on anemployee's right to converse with other employees, and Respondent's witness, Mari-lyn Parker, a supervisor, testified that she and all employees converse at work and5 The regular working hours at the store start at 9 a in. Customers are admitted intothe store at 10 a.mO There is no credited testimony that Harden was paid for any of his services by theUnionduringhis employment with the Company.Afterhis discharge he used his car fortransportation of an organizer for Amalgamated for which he then received expenses7Manager Greenfield signed an affidavit on January 4, 1964, which related that Greenfieldsaw what appeared to be some "sort of soliciting" by Harden during working hours andthat Harden was warned that soliciting must be done on his own time, but despite thewarning Harden continued to solicit. (General Counsel's Exhibit No 6 )On January 15,1964, Greenfield submitted a second statement which recites that "notwithstanding Green-field'sadvice not to solicit, Harden proceeded to solicit talking to an employee in the`Gift Department.' "Greenfield also related in this statement that Harden had an "atti-tude of not caring" for merchandise. (General Counsel's Exhibit No. 7 )8 The main duties of an employee in the soft goods stockroom are to receive shipmentsof goods or clothing, mark them, and get them ready to go out on the display counters. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is nothing peculiar or unusual about employees talking to each other. Theevidence thus shows that the store had no printed rule, no written rule, no postedrule, no general announcement of any such rule,and an admitted store policy ofpermissive conversations between employees.In rejecting the Respondent's defense here I have noted the Board's rulings thatan employer's rule banning solicitations on behalf of a union oncompany propertyduring working time is presumptively validin the absenceof evidencethat the rulewas adopted for a discriminatory purpose orthat it is being unfairlyapplied?Furthermore,in the case at hand,there was no announcementof any kind that thepurpose of the no-solicitation rule was to maintain a positionof neutrality betweenthe rivals,RetailClerks andAmalgamated,in their organizational efforts, and as amatter offact the onlyapplication was a disparate treatmentdirectedatHardenfor his union activities.In conjunctionherewithIhave alsonoted theBoard'srulingsthatdepartment stores have been exempted even in prohibiting union effortsduring nonworking time in selling areas becausesuch activity would unduly inter-ferewith theirretail business operations.However,in the instant case I havefound that Harden didnot solicit on the selling floor,but engaged in his unionactivitiesforAmalgamatedin thelocker- orrest-room area of the store duringnonworkingtime.The Boardhas made it clear in its ruling that in nonselling andnonpublicareas solicitation cannot beprohibited when employees are on off-dutytime."Moreover,itappears to me that the conclusiveevidencein rejecting theRespondent's defense as to the discharge beingbasedon its no-solicitation rule canbe found in Manager Greenfield's own testimony at the hearing.Greenfield statedthat the onlyreason for Harden's termination was due toworkpiling up andbacklogging in the stockroom.In all outward manifestations and in essence then,whateversolicitationsHai den may haveengaged in,such activity actually had verylittleor nothingto do with the directand specific reason for dischargeas openlyadmitted by the Respondent'shigh ranking supervisor and chief witness. IfHarden's solicitations had any bearing on the Respondent'smain contention of abacklogin the stockroom,such is not apparent in thisrecord, and at themost canonly be indirectlyinferred.Greenfieldtestifiedthathe walked into the stockroomon Saturdaymorning,November 23, and found a backlog of work. Greenfield thenstated on cross-examinationthatthe goods in the stockroomwere backlogged or piled up back toThursday, November 21.The clear evidence in this record is that Harden was notmade directlyresponsiblefor the stockroomuntil the morning ofNovember 23, theday of his discharge.Therefore,itappears to methat if a 2-day backlogexisteditwould certainly be the responsibilityof employeeKeith Penrose, the immediatepredecessor to Harden in the stockroom.Manager Greenfield then explained thatthe backlogin the stockroom was caused because Harden was onthe selling floor,but oncross-examination admitted that Harden was not often on the sellingfloor. Inadditionto the abovethere was no prior warning giventoHarden thatthere was abacklog, Greenfieldadmittedthat Harden "caughton" to the paperworkfaster thanother employees assignedto the stockroom,and at the actual time of dischargeGreenfieldgave the reason that Harden was "blastingotherpeopletoo much."In the final analysis of this case the Respondenthas attemptedto raise one de-fense after another for the discharge of Harden,and noneof them is supported byany reliable evidence.A false explanation for a discharge indicatesthat the realmotivating factor is animus toward unionactivity,and asthe Board has often held,inconsistent or shifting explanations for a discharge are alsoindicative of the dis-criminatory nature of the discharge.In final summary herea violation of theRespondent'sno-solicitation rule is urged on an off-again on-again basis-yet, it isapparent that even if such rule existeditwas adoptedor applied in this case fora purelydiscriminatory purpose.Assuming,arguendo,a valid no-solicitation rule,Hardendid not violate it as his solicitationstook placeoff the selling floor duringnonworking time.It is noted also that the main reason for termination at theactual scene of the discharge was that Harden"blasted"otherstoomuch.Themain,and sometimes only, defense at the hearing was a 2-day backlog in thestockroomover whichHarden had assumed responsibility just 3hoursbeforehand.oWalton Manufacturing Company,126 NLRB 697.Star-Brite Industries,Inc.,127NLRB 1008.ioAs aforestated,I have found that Harden made his solicitations prior to his clockingin on November 23. Even Respondent's own witnesses,Worton and Pickett, admitted intheir testimony that Harden talked to thembeforeworking time on the date in questionhere. MANGEL STORES CORPORATION, ETC.129The facts in this record must be clear to all that the Respondent was fully awareof Harden'sunion activities,that about 10:30 a.m.on November 23 AssistantManager Plopper asked Harden if he was taking names and addresses for theUnion,that about 11 a.m.Harden was called to the manager'soffice, as afore-stated,and further questioned on his efforts for the Union,"and in less than anhour Harden was discharged"It is obvious that the Company discharged Hardenin retaliation for his union activities because no other motivating cause for dismissalexisted at the time. In accordance with the above I find that the Respondent vio-lated Section 8(a)(3) and(1) of theAct inthe discriminatory discharge of SteveHarden.The surrounding circumstances in this case and the credited testimony in supportthereof, whichare singly and in combination unfair labor practices,and upon whichit is found Respondent independently violated Section 8(a) (1), are: (1) AssistantManager Plopper's and Manager Greenfield's interrogation,of Hardenon Novem-ber 23 concerning his union activitiesas previouslyset forth herein;(2) threats ofdischargeby Supervisor Cresta Cooperand Manager Greenfieldon November 23,as aforestated;(3) the promise of economicbenefits by Greenfieldin stating toHarden on hissecondday of employmentthat he could bea department head,assistant manager, and manager.The testimony that I have credited and attributedto the Companygoes beyond the permissible sanctionsof the Act,and under thesecircumstances and conditions,and methods,coupled with the insecure organizationalperiod as here,such conduct on the part of the Respondent has violatedthe freeexercise of the employees'rights as guaranteedby the Act.N.L.R.B. v. Gate CityCotton Mills,167 F. 2d 647 (C.A.5); Graber Manufacturing Company, Inc.,111NLRB 167.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent Company's activities, set forth in section III, above,occurring in con-nection with the Company's operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondent engaged in unfairlaborpractices inviolation of Section 8(a)(1) and(3) of the Act,itwill be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that the Respondentoffer employee Steve Harden immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to seniority and other rights andprivileges,and make him whole for any loss of earnings he may have suffered byreason of the discrimination against him,by payment to him of a sum of moneyequal to that which he would have earned as wages from the date of the discrimi-nation against him to the date of offer of reinstatement less interim earnings, andin a manner consistent with Board policy set out in F.W. Woolworth Company,90NLRB 289, andCrossett Lumber Company,8 NLRB 440, to which shall be addedinterest at the rate of 6 percent per annum as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.I shall recommend that the Respondent preserve and, upon request,make avail-able to the Board or its agents,for examination and copying,allpayroll records,social security payment records, timecards,personnel records and reports, and allother records necessary to analyze the amount of backpay due and the right toreinstatement under the terms of these recommendations.In order to make effec-tive the interdependent guarantees of Section7 of the Act,I shall recommend thatthe Respondent cease and desist from in any manner infringing upon the rightsguaranteed in that section.N.L.R.B.v.Express Publishing Company,312 U.S.426;N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4)."AssistantManager Plopperadmittedlywas also present during Manager Greenfield'squestioning of Harden.Plopper did not denyanyof Harden's testimony about what wassaid on this occasion12 The Respondent did not offer even one scintilla of evidence at the hearing that Hardensolicited any employee between the time of his warning by Greenfield about 11 a.m. andthe time of his discharge about one-half hour later.770-070-66-vol. 149-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section2(5) of theAct.2.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.By discriminating in regardto thehire or tenure of employment of SteveHarden therebydiscouragingmembershipin the above Union,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4 By engagingin interference,restraint,and coercion,the Respondent has en-gaged in andisengaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair laborpractices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of theAct, Ihereby recommend that Mangel StoresCorporation and Shopper's Fair of Columbiana,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Clothing Workers of America,AFL-CIO, orin any other labor organization by discharging,refusing to rein-state, or in any other manner discriminating against employees in regard to theirhire or tenure of employment or any term or condition of employment.(b) Interrogating employees concerning their union activities in a manner con-stituting interference,restraint,or coercion violative of Section 8(a)(1) of the Act.(c)Threatening discharge of employees who are identified with union activities.(d) Promisingeconomicbenefits to employees if they refrain from unionactivities.(e) In any other manner interfering with,restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Takethe following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer Steve Harden full reinstatement to his former or a substantially equiv-alent position without prejudice to his seniority or other rights or privileges, andmake him whole in the manner set forth in the section entitled"Remedy."(b) Preserve and, upon iequest,make available to the Board or its agents, forexamination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all other records necessary to analyzethe amount of backpay due and the right to reinstatement under the terms of theRecommended Order.(c)Post at its store in Columbus,Indiana, copies of the attached notice marked"Appendix." "Copies of said notice, to be furnishedby theRegional Director forRegion 25, shall,after being signed by a representative of the Respondent,be postedby the Respondent immediately upon receipt thereof and be maintained by it for aperiod of 60 days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced,or covered by anyother material.(d)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of the receipt of this Decision,what steps they have to comply herewith."I also recommend that,unless on or before 20 days from the date of receipt ofthisDecision and Recommended Order Respondent notify the said Regional Direc-" In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order""In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." ELECTRIC MOTORS AND SPECIALTIES, INC.131tor, in writing,that it will complywith theforegoing recommendations,the NationalLabor Relation Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board, and in order to effectuatethe policies of the National Labor Rela-tions Act,as amended,we herebynotify our employees that:WE WILL NOTdiscourage membership in AmalgamatedClothingWorkers ofAmerica, AFL-CIO, or any otherlabor organization,by dischargingor refusingto reinstateany of ouremployees,or in any manner discriminating in regard totheir hireor tenureof employment, or any termor condition of employment.WE WILL NOTinterrogate employees concerningtheirinterest in, and inten-tions with respect to,joining the above-named or any other labor organization,in a manner constituting interference,restraint,or coercionviolative of Sec-tion8(a)(1) of the Act.WE WILL NOTthreaten discharge of employees who are identified with theabove-namedUnion,or any otherlabororganization.WE WILL NOTpromise economic benefits to employees for refraining fromunion activities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any and all such activities.WE WILL offerto Steve Harden immediateand fullreinstatement to hisformer or a substantially equivalent position without prejudice to seniority andother rights and privileges,and make himwhole for anyloss of pay suffered asa result of the discrimination against him.All our employeesare free to become,remain,or refrain from becoming or re-maining, members ofthe above-named Union,or any other labor organization.MANGELSTORES CORPORATION AND SHOPPER'SFAIR OF COLUMBIANA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be. altered,defaced,or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 614 ISTACenter,150 West Market Street, Indianapolis,Indiana,TelephoneNo. Melrose 3-8921,if they have any question concerning this notice or compliancewith itsprovisions.ElectricMotors and Specialties,Inc.andInternational Unionof Electrical,Radio & MachineWorkers, AFL-CIO, and itsLocal997.Cases Nos. 13-CA-5692 and 13-CA-5838. October 26,1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Benjamin B. Lipton issued hisDecision in the above case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.l49 NLRB No. 16.